Case 20-30542-sgj11 Doc 1 Filed 02/18/20 Entered 02/18/20 09:59:43 Page1of8

Fill in this information to identify the case:

 

United States Bankruptcy Court for the: .
TOW2.. District of Mort Arng D shun
(State)

Case number (fknown): Chaptel\\ C) Check if this is an

amended filing

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/19

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-individuals, is available.

1. Debtor’s name £6 AD E Ws RL ‘S Giiou (C

te

2. All other names debtor used
in the fast 8 years Be,

 

 

 

 

Include any assumed names,
trade names, and doing business
as names

 

 

 

 

 

3. Debtor’s federal Employer H2- a 6 6. bg G4

identification Number (EIN) Mut fn,

 

 

 

4. Debtor’s address Principal place of business Mailing address, if different from principal place
of business
aSigy Lee VQWeet
Number Street Number Street

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cav P.O. Box
City State ZIP Code City State ZIP Code
Location of principal assets, if different from
, principal place of business
Lew
County
Number Street
City State ZIP Code
5. Debtor’s website (URL)
6 Type of debtor Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
LJ Partnership (excluding LLP)
L) Other. Specify:
Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Case 20-30542-sgj11 Doc 1 Filed 02/18/20 Entered 02/18/20 09:59:43 Page 2 of 8

Debtor Paa Ve Wo \ v Cinna? Wn 4 : Case number (i known)

7. Describe debtor’s business

3, Under which chapter of the
Bankruptcy Code Is the
debtor filing?

A. Check one:

(J) Health Care Business (as defined in 11 U.S.C. § 101(27A))

“3Q-Sirgle Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

U Railroad (as defined in 11 U.S.C. § 101(44))

O) Stockbroker (as defined in 11 U.S.C. § 101(53A))

(C Commodity Broker (as defined in 11 U.S.C. § 101(6))
(1) Clearing Bank (as defined in 11 U.S.C. § 781(3))

(] None of the above

B. Check all that apply:

LJ Tax-exempt entity (as described in 26 U.S.C. § 501)

LJ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

UO Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

CG. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
; . govit igi i - iation-naics-codes .

    

 

Check one:

C2 Chapter 7
Chapter 9
Chapter 11. Check all that apply.

Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
4/01/22 and every 3 years after that).

The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
debtor is a small business debtor, attach the most recent balance sheet, statement
of operations, cash-flow statement, and federal income tax return or if all of these
documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

U A plan is being filed with this petition.

LI Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

() The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-individuals Filing
for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

CI The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule

9. Were prior bankruptcy cases Sh no

filed by or against the debtor
within the last 8 years?

If more than 2 cases, attach a
separate list.

10. Are any bankruptcy cases Aa No

pending or being filed bya +
business partner or an
affiliate of the debtor?

List all cases. If more than 1,
attach a separate list.

Official Form 201

 

 

 

   

 

 

{2b-2.
QQ) Chapter 12
QO Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
C]) Yes. Debtor Relationship
District When

 

MM / DD /YYYY

 

Case number, if known

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Case 20-30542-sgj11 Doc 1 Filed 02/18/20 Entered 02/18/20 09:59:43 Page 3 of 8

Debtor Reooe Word fee Int Case number (if known)
Name .

11, Why is the case filed in this Check all that apply:
district?

 

Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
“immediately preceding the date of this petition or for a longer part of such 180 days than in any other
district.

La bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or have dino

possession of any real ‘a A ; : . : a .
property or personal property Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
that needs immediate Why does the property need Immediate attention? (Check ail that apply.)
attention?
LI It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.

What is the hazard?

 

(J It needs to be physically secured or protected from the weather.

C2 It includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options).

U Other

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Is the property insured?

LJ No

Q) Yes. Insurance agency

 

Contact name

 

 

 

Phone
| ES and administrative information
13. Debtor’s estimation of Check one:
available funds 4 Funds will be available for distribution to unsecured creditors.

(J After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

 

Gi-49 Q 1,000-5,000 O 25,001-50,000
14, Estimated number of Q) 50-99 Q 5,001-10,000 Q) 50,001-100,000
creditors O) 100-199 Q) 10,001-25,000 O) More than 100,000
C) 200-999
; YB sesso. Q $1,000,001-$10 million O $500,000,001-$1 billion
15. Estimated assets $50,001-$100,000 O $10,000,001-$50 million Q $1,000,000,001-$10 billion
C2) $100,001-$500,000 C2) $50,000,001-$100 million O) $10,000,000,001-$50 billion
(2 $500,001-$1 million 2 $100,000,001-$500 million LU] More than $50 billion

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 3
Case 20-30542-sgj11 Doc 1 Filed 02/18/20 Entered 02/18/20 09:59:43 Page 4of8

Debtor C ( d . Case number (/ known),

Name

; #l-s0-$50,000 L) $1,000,001-$10 million Cl $500,000,001-$1 billion
16. Estimated liabilities O $50,001-$100,000 Q $10,000,001-$50 million OQ) $1,000,000,001-$10 billion
LJ $100,001-$500,000 CJ $50,000,001-$100 million (I $10,000,000,001-$50 billion
U) $500,001-$1 million QW) $100,000,001-$500 million CJ More than $50 billion

| Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature Of == The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
authorized representative of petition

debtor

| have been authorized to file this petition on behalf of the debtor.

| have examined the information in this petition and have a reasonable belief that the information is true and
correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed Yl YE 2000

a MM*/ DD /YYYY
xBL

av,

Signature of authorized representative of debtor
Title ! ‘

18. Signature of attorney x

 

 

Date
Signature of attorney for debtor MM /DD /YYYY

 

 

Printed name

 

Firm name

 

Number Street

 

City State ZIP Code

 

 

Contact phone Email address

 

Bar number State

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4
Case 20-30542-sgj11 Doc 1 Filed 02/18/20 Entered 02/18/20 09:59:43 Page 5of8

Fill in this information to identify the case:

Debtor name “7 °°

United States Bankruptcy Court for the: District of 23
(State)

E) Check if this is an

Case number (If known): amended filing

 

 

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims and Are Not Insiders 42/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, uniess the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
largest unsecured claims.

 

Name of creditor and complete Name, telephone number, and Nature of the claim Indicate if Amount of unsecured claim
mailing address. including zipcode email address of creditor (for example, trade claim is if the claim is fully unsecured, fill in only unsecured
contact debts, bank loans, contingent. — claim amount. If claim is partially secured, fill in
professional unliquidated, total claim amount and deduction for value of
services, and ordisputed collateral or setoff to calculate unsecured claim.
government
contracts}
Total claim, if | Deduction for Unsecured
partially value of claim
secured collateral or
setoff
jean LES a)
oe ; eI y 7 Loan i $36,064.25
Vs wi E . train ft Stoo

Official Form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims page 1
10

12

15

16

17

18

20

Case 20-30542-sgj11 Doc 1 Filed 02/18/20 Entered 02/18/20 09:59:43 Page 6 of 8

 

 

AGAPE WORLD GROUP INTERNATIONA
Debtor Case number (known),
Name
Name of creditor and complete Name, telephone number, and Nature of the claim indicate If Amount of unsecured claim
mailing address, including zip code == email address of creditor (for example, trade clalm is If the claim is fully unsecured. fill in enly unsecured
contact debts. bank loans, contingent, claim amount. If claim is partially secured, fill in
professional unliquidated, total claim amount and deduction for value of
services, and ordisputed — coljateral or setoff to calculate unsecured claim
government
contracts)
Tota! claim, if Deduction for Unsecured
partially value of claim
secured collateral or
setoff

Official Form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims page 2
Case 20-30542-sgj11 Doc 1 Filed 02/18/20 Entered 02/18/20 09:59:43 Page 7 of 8
BIXN 094 (rev.

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS

§

In Re: wea rtd, ( §
7 naocria +a, § Case No.:
Pee, Creal

ar §
2S pe 2.ee Chet” Debtor(s) §
TK SEO!

VERIFICATION OF MAILING LIST

The Debtor(s) certifies that the attached mailing list (only one option may be selected per
form):
\_J4 is the first mail matrix in this case.
CX adds entities not listed on previously filed mailing list(s).
O changes or corrects name(s) and address(es) on previously filed mailing list(s).

O) deletes name(s) and address(es) on previously filed Mailing list(s).

In accordance with N.D. TX L.B.R. 1007.1, the above named Debtor(s) hereby verifies
that the attached list of creditors is true and correct.

Q2-([K-— 22s

 

 

Date Signature of Attorney (if applicable)
TEun {Sha 6 (Ab
Signatiife of Debtor Debtor’s Social Security (last four digits only) /Tax ID No.

 

Signature of Joint Debtor (if applicable) Joint Debtor’s Social Security (last four digits only) Tax ID No
Case 20-30542-sgj11 Doc 1 Filed 02/18/20

Morrison Supply Company LLC
co Misti L Beanland

8131 LBJ Freeway Ste. 700
Dallas, TX 75251

Land Scape

co Cindy Aldana

4801 Hery St

Green Ville, TX 75041

Entered 02/18/20 09:59:43 Page 8 of 8
